Name: Commission Regulation (EEC) No 173/85 of 23 January 1985 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 1 . 85 Official Journal of the European Communities No L 20/21 COMMISSION REGULATION (EEC) No 173/85 of 23 January 1985 fixing the amount of the subsidy on oil seeds differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3589/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2260/84 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 3589/84 (7), as last amended by Regulation (EEC) No 1 1 5/85 (8) ; Whereas, for the period 9 to 15 January 1985, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 HAS ADOPTED THIS REGULATION : Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 24 January 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 January 1985 . For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 208, 3 . 8 . 1984, p. 1 . (3) OJ No L 132, 21 . 5 . 1983, p. 33 . O OJ No L 90, 1 . 4. 1984, p . 1 . O OJ No L 167, 25 . 7 . 1972, p. 9 . (6) OJ No L 143, 30 . 5. 1984, p. 4 . O OJ No L 332, 20 . 12. 1984, p. 63 . (8) OJ No L 14, 17. 1 . 1985, p. 19 . No L 20/22 Official Journal of the European Communities 24. 1 . 85 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 11,864 12,932 12,856 13,376 11,493 11,493 2. Final aids Illll Seeds harvested and processed in : Illll  Federal Republic of Germany (DM) 30,88 33,39 33,28 34,76 30,41 31,18  Netherlands (Fl) 34,79 37,62 37,46 39,12 34,21 34,99  BLEU (Bfrs/Lfrs) 550,63 600,20 596,67 619,32 531,85 520,15  France (FF) 72,48 79,94 78,71 81,21 67,75 67,77  Denmark (Dkr) 99,84 108,82 108,18 112,56 96,71 95,88  Ireland ( £ Irl) 8,899 9,700 9,638 9,959 8,543 8,015  United Kingdom ( £) 6,131 6,809 6,743 7,064 5,840 5,840  Italy (Lit) 16 989 18 514 18 118 18 586 15 861 14 943  Greece (Dr) 898,49 997,70 988,07 1 035,14 855,98 855,98 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 19,736 20,101 20,771 20,722 20,444 2. Final aids ||Il|| Seeds harvested and processed in : IlIl  Federal Republic of Germany (DM) 49,85 50,74 52,37 52,51 51,87  Netherlands (Fl) 56,17 57,17 58,97 59,12 58,40  BLEU (Bfrs/Lfrs) 915,98 932,92 964,02 960,13 947,22  France (FF) 125,85 128,29 132,29 130,79 128,80  Denmark (Dkr) 166,08 169,15 174,79 174,38 172,04  Ireland ( £ Irl) 14,804 15,078 15,574 15,463 15,254  United Kingdom ( £) 10,907 11,125 11,541 11,509 11,328  Italy (Lit) 28 076 28 593 29 242 28 871 28 468  Greece (Dr) 1 597,50 1 629,39 1 690,30 1 685,64 1 659,19 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,223260 2,216330 2,210600 2,204780 2,204780 2,187590 Fl 2,512180 2,505060 2,498850 2,492020 2,492020 2,474050 Bfrs/Lfrs 44,514300 44,570800 44,612600 44,661200 44,661200 44,796700 FF 6,808150 6,816170 6,824330 6,834970 6,834970 6,871070 Dkr 7,947690 7,961630 7,974850 7,987670 7,987670 8,023040 £ Irl 0,715155 0,718418 0,721170 0,723988 0,723988 0,731129 £ 0,623387 0,624945 0,626154 0,627267 0,627267 0,629851 Lit 1 365,56 1 372,35 1 378,02 1 383,52 1 383,52 1 400,26 Dr 90,601100 90,614300 90,624000 90,647900 90,647900 90,782000